—In an action, inter alla, for rescission of a separation agreement entered into in May 1984, vacatur of a judgment of divorce entered February 5, 1985, a de nova determination as to support and counsel fees upon rescission of the separation agreement, and removal of the defendant husband as cocustodian of certain accounts maintained for the benefit of the infant issue of the parties, the defendant husband appeals from an order of the Supreme Court, Kings County (Hurowitz, J.), dated September 6, 1988, which denied his motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
*571Accepting the allegations of the complaint as true, as we must on a motion addressed to the sufficiency of the complaint, we find that the plaintiffs complaint states causes of action as to the defendant’s overreaching, fraud and unconscionability which, if proven, would also be sufficient to preclude an estoppel argument with respect to the plaintiffs claim seeking to set aside the separation agreement and the judgment of divorce. Mangano, J. P., Lawrence, Hooper and Balletta, JJ., concur.